Citation Nr: 1046563	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
seborrheic dermatitis since October 4, 2000, for accrued benefits 
purposes.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for skin cancer, and if so, whether 
service connection is warranted, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on duty with the United States Army from May 
1943 to February 1946, September 1947 to December 1947, and 
February 1948 to March 1948, and the Air Force from August 1950 
to April 1952, and from January 1953 to June 1968.  The Veteran 
died in July 2005; the appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Phoenix, Arizona, 
Regional Office (RO) of the United States Department of Veterans 
Affairs.  

An October 1997 decision denied entitlement to an evaluation in 
excess of 10 percent for seborrheic dermatitis.  In a December 
2001 decision, the RO granted an increased, 30 percent evaluation 
for the skin condition effective from October 4, 2000.  In an 
October 2004 decision, the Board denied the appeal for increased 
evaluation prior to October 4, 2000, but remanded the evaluation 
after that date for further development.  This appeal was open 
and pending as of the Veteran's death in July 2005.  

In the February 2006 decision, the RO denied service connection 
for the cause of the Veteran's death, and informed the appellant 
in the accompanying notice letter that entitlement to accrued 
benefits was also denied.  

A July 2009 Board decision remanded both claims for additional 
development and action.  Additional development was required in 
the case of service connection for the cause of death, and a 
statement of the case (SOC) was needed with regard to the claim 
for accrued benefits for the skin disorder.  The issues are now 
returned to the Board for further appellate consideration.

A review of the claims file reveals that in September 2002, a 
claim of service connection for skin cancer, to include as due to 
radiation exposure, was denied.  The Veteran initiated an appeal 
of that denial, and an SOC was issued in September 2003.  The 
Veteran did not timely perfect the appeal, despite several 
requests for extension of time.  However, he did submit evidence 
in November 2004, prior to his death, addressing the issue.  This 
filing is an attempt to reopen the previously denied claim of 
service connection for skin cancer; the RO never adjudicated the 
matter, and hence it remained open and pending as of the 
Veteran's death.  The February 2006 denial of entitlement to 
accrued benefits encompassed this claim as well as that of 
evaluation of seborrheic dermatitis.

The issues of reopening a claim of service connection for skin 
cancer for accrued benefits purposes and for death are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since October 4, 2000, seborrheic dermatitis was manifested by 
constant exudation or itching.  There is no evidence of 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally repugnant symptoms; 
involvement of more than 40 percent of the whole body or exposed 
areas, or constant systemic therapies; or gross distortion or 
asymmetry, or four or five characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
seborrheic dermatitis since October 4, 2000, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003); 38 C.F.R. 
§§ 3.1000, 4.1, 4.3, 4.7, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2005, followed by post-adjudication letters in 
August and November 2009.  The claim was readjudicated in a March 
2010 supplemental statement of the case.  A multipart notice 
suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

Prior to the Veteran's death, VA obtained service treatment and 
personnel records, and extensive VA treatment records.  The 
Veteran submitted, or VA obtained on his behalf, potentially 
relevant private medical records from providers identified by the 
Veteran.  A VA examination was provided, and color photographs 
were taken.  Entitlement to accrued benefits must be based on 
evidence in the file at the date of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  As such, the Board cannot 
consider subsequent statements or send the file for post-mortem 
opinions. Accordingly, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

II.  Evidence

Private treatment records are not concerned with the extent or 
status of seborrheic dermatitis; while they do refer to skin 
conditions, such references are to skin cancer, which is not at 
issue here.

VA treatment records from May 2000 to November 2001 reveal no 
complaint of or treatment for any skin condition.  Prior to July 
2001, there was no use of systemic or topical medications for 
such; topical creams and solutions were provided after July 2001.  
Doctors repeatedly noted the absence of any rash, nodules, or 
induration, however.  Records also reflect that in July 2001the 
Veteran suffered a stroke, resulting in some neurological 
impairment; doctors also noted the role of circulatory problems 
in burgeoning sensory complaints.  No provider related such to 
any skin condition.

On November 2001 VA skin examination, the Veteran reported that 
he regularly used a sulfur ointment and Selsun shampoo for 
seborrheic dermatitis.  He also had lesions in his groin and on 
his chest, and used cortisone for this.  Physical examination 
showed the "usual senile changes."  The Veteran had a great 
deal of dandruff, and scaly reddish patches were observed in the 
midline of the upper back and chest and in the groin.  Chronic 
seborrheic dermatitis with current lesions was diagnosed.  
Photographs reveal areas of splotchy reddened skin on the chest, 
back, neck, and head.  No such areas are seen in the groin.

VA treatment records from November 2001 to January 2003 reveal 
continued use of topical medications, including hydrocortisone.  
In December 2001, the Veteran presented for treatment of a number 
of current problems; he did not mention skin disorders.  

A VA dermatology consultation was performed in January 2003.  The 
doctor noted some active seborrheic dermatitis on the scalp, with 
a small amount on the face.  Also present were some keratoses.  
Seborrheic dermatitis was also present to a "minor" degree on 
the chest.  Pictures did not reflect any extensive involvement of 
the head, face, or neck.  A topical solution was prescribed.

VA treatment records from January 2003 to December 2004 show 
continued use of topical therapies, but no active complaints of 
problems associated with seborrheic dermatitis.  Doctors 
repeatedly noted the absence of current rash, nodules, or 
induration.  

III.  Analysis

Accrued benefits are those monetary benefits, other than 
insurance or indemnity payments, to which an individual was 
entitled at death under existing ratings or decisions, or based 
on evidence in the file at date of death.  38 U.S.C.A. § 5121. 
Applications for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Prior to his death, the Veteran had initiated a claim for 
increased rating for seborrheic dermatitis.  At the time of his 
death, an appeal on that issue remained pending before VA.  His 
surviving spouse initiated her claim for Dependency and Indemnity 
Compensation (DIC) benefits, to include accrued benefits, within 
a year of the Veteran's death.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The criteria for evaluation of seborrheic dermatitis have twice 
been amended during the pendency of the Veteran's and appellant's 
appeal.  The second amendment, effective October 23, 2008, is not 
applicable here, as it occurred following the Veteran's death.

Two potentially applicable Diagnostic Codes are reflected in the 
Rating Schedule. Code 7806 provides evaluations for all forms of 
dermatitis, while Code 7800 is also applicable because the skin 
condition is manifested on the face and scalp.  Prior to August 
30, 2002, Code 7806 provided that a 50 percent evaluation was 
available when ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant symptoms were present.  This was the maximum, schedular 
evaluation under that Code.  Code 7800 provided a 50 percent 
evaluation for complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral disfigurement.  
Additionally, a Note stated that when in addition to tissue loss 
and scarring there is marked discoloration, color contrast, or 
the like, the 50 percent rating under Code 7800 could be 
increased to 80 percent.  Extraschedular evaluation was also 
available on referral to VA's central office.  38 C.F.R. § 4.118, 
Codes 7800 and 7806 (2002).

After August 30, 2002, Code 7806 provided that dermatitis 
involving more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period, 
was rated 60 percent disabling.  38 C.F.R. § 4.118 (2003).  Under 
Code 7800, a skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, 
was rated 50 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, was rated 80 percent disabling.  
38 C.F.R. § 4.119, Code 7800 (2003).

Note (1) to Diagnostic Code 7800 provided that the eight 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. § 4.118, were: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (3) provides that unretouched color photographs are to be 
taken into consideration when rating under these criteria.  38 
C.F.R. § 4.118, Code 7800 (2003). 

Entitlement to accrued benefits must be established based on the 
evidence of record at the time of the Veteran's death, detailed 
above.  In October 2004, the Board had determined that the 
evidence of record was not sufficient for adjudication, and 
remanded the issue for additional development, including 
provision of a VA examination.  Unfortunately, such was not 
accomplished prior to his death.  Additional VA treatment 
records, which are considered to be of record as they were in 
VA's possession, have been associated with the claims file.

At no time since October 4, 2000, does the evidence of record 
establish the presence of especially repugnant symptoms 
associated with seborrheic dermatitis.  At most, some 
discoloration of the scalp, face, chest, and back is shown.  
There are no obvious nodules or other disfiguring growths 
associated with the dermatitis; the Veteran describes 
"lesions," but doctors do not describe such and pictures do not 
show them.  There is no crusting or exfoliation which is found to 
be extensive.  While some neurological problems are reported in 
treatment records, these are clearly and definitively associated 
with causes other than the dermatitis.  An evaluation in excess 
of 30 percent is not warranted under Code 7800 or Code 7806 
before August 30, 2002.

The evidence also shows, at best, only two of the listed 
characteristics of disfigurement for increased evaluation under 
Code 7800 after August 30, 2002.  Four or five are required for 
the next higher evaluation of 50 percent.  Resolving all doubt in 
favor of the Veteran, based on the color photographs of record, 
affected areas of discoloration and abnormal texture exceeding 
six square inches are shown, but such merits no greater than a 30 
percent evaluation.  There is no shown deformity or asymmetry of 
the face due to dermatitis, and at no time is the Veteran shown 
to have used more than topical treatments for his skin condition.  
His November 2001 reference to "cortisone" is to the newly 
prescribed hydrocortisone cream.  The submitted photographs and 
descriptions of involved areas do not support a finding that more 
than 40 percent of the total body or exposed areas were involved; 
no doctor made a specific finding as to the percentages of skin 
affected by dermatitis.  An evaluation in excess of 30 percent is 
not warranted under Code 7800 or Code 7806 after August 30, 2002.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the dermatitis, but those manifestations were not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disabilities.  The Veteran did not require hospitalization due to 
dermatitis, and marked interference with employment was not 
shown.  Therefore, the Veteran's disability picture was 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claim; there is 
no reasonable doubt to be resolved.  An evaluation is excess of 
30 percent for seborrheic dermatitis, for accrued benefits 
purposes, is not warranted since October 4, 2000.


ORDER

An evaluation in excess of 30 percent for seborrheic dermatitis 
since October 4, 2000, for accrued benefits purposes, is denied.


REMAND

While the additional delay is regretted, further remand is 
required for compliance with VA's duty to assist the appellant in 
substantiating her claim, and for due process.

I.  Skin Cancer

Service connection for skin cancer, claimed as due to exposure to 
ionizing radiation, was denied in a September 2002 rating 
decision.  Although he initiated an appeal of that decision, the 
Veteran did not timely perfect his appeal, and the denial became 
final in September 2003.  In December 2004, prior to his death, 
the Veteran submitted a statement from a doctor indicating that 
skin cancer was possibly service connected due to excessive sun 
exposure and sunburns in service.  This submission constitutes a 
claim to reopen the denial of service connection for skin cancer.  
VA took no action on this claim prior to the Veteran's death, and 
hence it must be considered to have been open and pending at 
death.  Possible entitlement to accrued benefits for the 
appellant must therefore be considered.

Entitlement to accrued benefits, generally, was denied in the 
February 2006 notice letter to the appellant.  She filed a 
general notice of disagreement with that denial in February 2006.  
She has not, however, been supplied a statement of the case (SOC) 
with regard to the issue of whether new and material evidence has 
been received to reopen a claim of service connection for skin 
cancer, and if so, whether service connection is warranted, for 
accrued benefits purposes.

When an NOD has been filed with regard to an issue, and an SOC 
has not been issued, the appropriate Board action is to remand 
the issue to the agency of original jurisdiction for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the 
claims of service connection for hearing loss and for asbestos 
exposure, both for accrued benefits purposes, are being remanded 
for issuance of an SOC and to give the appellant the opportunity 
to complete an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. 
§ 19.26 (2005); See Manlincon v. West, 12 Vet. App. 238 (1999).  


II.  Cause of Death

Initially, remand is required because the issue of service 
connection for the cause of the Veteran's death is inextricably 
intertwined with the issue of service connection for skin cancer.  
An additional disability may be service connected.

Secondly, remand is required for full compliance with the Board's 
July 2009 remand directives.  The Board ordered that a medical 
opinion regarding a nexus to service be obtained from an 
oncologist; instead, a general medical practitioner was 
consulted.  Moreover, the examiner did not respond to all of the 
Board's requests for medical opinions.  A remand by the Board 
confers on an appellant the right to VA compliance with the terms 
of the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

However, substantial compliance is all that is required with VA 
remand orders, particularly when an explanation is offered for 
any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  
The recognition that there is an active issue regarding service 
connection for skin cancer necessarily modifies the July 2009 
Board remand directive, which was constructed based on the 
presumption that service connection for skin cancer was not 
active.

The evidence of record continues to reflect that several private 
and VA doctors have indicated a possible relationship between 
service and various of the Veteran's diagnosed cancers (rectal, 
skin, and colon).  While presumptive service connection based on 
radiation exposure was not available, as the Veteran did not 
serve in the designated risk area in Japan, the question of 
direct or secondary service connection for the cause of death or 
the cancers was not sufficiently addressed.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Provide a Statement of the Case which 
addresses the issue of whether new and 
material evidence has been received to reopen 
a claim of service connection for skin 
cancer, and if so, whether service connection 
is warranted, for accrued benefits purposes.  
If, and only if, the benefits claimed are 
denied, and an appeal is perfected by a 
timely filed substantive appeal, this issue 
should be certified to the Board.

2.  Obtain, from a VA oncologist, a medical 
opinion regarding any relationship between 
service and the cause of the Veteran's death.  
The claims folder must be reviewed in 
conjunction with the opinion.  

a) The examiner should opine as to whether it 
is at least as likely as not that any service 
connected disability (seborrheic dermatitis, 
callosities of the feet, residuals of dengue 
fever, hemorrhoids, or residuals of fracture 
of the right zygoma) caused or contributed to 
the Veteran's death.  The examiner should 
also opine as to whether it is at least as 
likely as not that skin cancer caused or 
contributed to the Veteran's death.

b) The examiner should opine as to whether 
colon cancer is at least as likely as not 
related to service or to any service 
connected disability, to include discussion 
of whether colon cancer is related to the 
Veteran's skin cancer via metastasis.

Full and complete rationales for the opinions 
expressed must be provided.  If the examiner 
feels that the requested opinions cannot be 
rendered without resorting to speculation, 
the examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


